Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 10, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                 NO. 14-20-00779-CV



          IN RE M.E.K. INTERIORS AND FLOORS, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-54534

                         MEMORANDUM OPINION

      On November 17, 2020, relator M.E.K. Interiors and Floors, LLC filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Michael Gomez, presiding judge of the 129th District Court of Harris County, to
vacate his September 8, 2020 order setting aside a default judgment signed on June
23, 2020 (“Default Judgment”).
A.    The trial court retained jurisdiction to sign the challenged order.

      According to relator’s first argument, the Default Judgment finally disposed
of all claims and all parties. Consequently, relator contends the trial court lacked
“any basis” upon which it could set aside the judgment. In the Default Judgment,
the respondent rendered judgment for the plaintiff and awarded actual damages. Of
note, however, the Default Judgment contains the following statement: “This
Judgment is interlocutory as to the amount of exemplary damages to be awarded and
this Judgment shall be incorporated into a final judgment upon completion of the
hearing set on additional damages.” The court also stated that counsel should confer
with the court clerk to schedule an exemplary damages hearing or non-suit the
plaintiff’s request for exemplary damages.

      A trial court retains plenary power to vacate a final judgment within thirty
days after the judgment is signed. See Tex. R. Civ. P. 329b(d). The thirty-day
deadline is extended if any party files a motion for new trial on or before that date.
Tex. R. Civ. P. 329b(a), (d). No party filed a motion for new trial on or before July
23, 2020. Thus, if the Default Judgment were a final judgment, the trial court’s
plenary power would have expired on July 23, 2020, and the trial court’s September
8, 2020 order setting it aside would have been void. See In re Martinez, 478 S.W.3d
123, 126 (Tex. App.—Houston [14th Dist.] 2015, orig. proceeding).

      In Lehmann v. Har-Con Corp., the Supreme Court of Texas held that in cases
in which only one final and appealable judgment can be rendered, an order or
judgment issued without a conventional trial on the merits is not final for purposes
of appeal unless it actually disposes of all claims and parties then before the court or
unless it clearly and unequivocally states that it finally disposes of all claims and all
parties. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001); see also

                                           2
Houston Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692, 693 (Tex.
1986) (“A final judgment is one that disposes of all parties and all issues in a
lawsuit.”). The high court recently concluded that in cases in which only one final
and appealable judgment can be rendered, an order or judgment issued without a
conventional trial on the merits is also final for purposes of appeal if in another order,
the trial court makes a “clear and unequivocal” statement that the trial court intended
to render a final and appealable judgment when it rendered the order or judgment in
question. See Bella Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex. 2020) (per
curiam).

      A default judgment that does not dispose of a request for exemplary damages
is not a final judgment, and the trial court retains jurisdiction to set such a judgment
aside until the trial court’s plenary jurisdiction expires following a final judgment.
See In re Burlington Coat Factory Warehouse of McAllen, Inc., 167 S.W.3d 827,
828-29 (Tex. 2005) (orig. proceeding) (holding default judgment was not final even
though it contained a Mother Hubbard clause because plaintiff’s request for
exemplary damages was not resolved); Houston Health Clubs, Inc., 722 S.W.2d at
693; In re Drake, No. 14-09-01058-CV, 2010 WL 431299, at *2 (Tex. App.—
Houston [14th Dist.] Feb. 9, 2010, orig. proceeding) (per curiam) (mem. op.)
(recognizing that default judgment that does not dispose of punitive damage issue is
interlocutory, and the trial court retains jurisdiction to set it aside); Bennett v.
Joubert, No. 02-19-00027-CV, 2019 WL 4010225, at *2 (Tex. App.—Fort Worth
Aug. 26, 2019, no pet.) (mem. op.) (even though the default judgment was entitled
“Final Order of Judgment by Default,” it was not final because it did not address
appellants’ claim for exemplary damages and did not contain any of the Lehmann
finality language). Relatedly, as this court and our sister court of appeals in Houston
have stated, a judgment is interlocutory if the amount awarded cannot be determined.
                                            3
In re Blankenhagen, 513 S.W.3d 97, 100 (Tex. App.—Houston [14th Dist.] 2016,
orig. proceeding); Olympia Marble & Granite v. Mayes, 17 S.W.3d 437, 440 (Tex.
App.—Houston [1st Dist.] 2000, no pet.).

      In the Default Judgment, the trial court did not clearly and unequivocally state
that the judgment finally disposed of all claims and all parties. Nor did the trial court
sign a separate order making a “clear and unequivocal” statement that the trial court
intended to render a final and appealable judgment when it rendered the Default
Judgment. To the contrary, the trial court clearly indicated by words in the judgment
that it intended the judgment to be interlocutory and that the amount of exemplary
damages to be awarded “shall be incorporated into a final judgment” upon
completion of a future hearing for that purpose.

      Because the trial court did not dispose of the plaintiff’s request for exemplary
damages, the Default Judgment did not actually dispose of all claims and parties then
before the court. See In re Burlington Coat Factory Warehouse of McAllen, Inc.,
167 S.W.3d at 828-29; In re Drake, 2010 WL 431299, at *2. Therefore, the Default
Judgment was not final and appealable. See Bella Palma, LLC, 601 S.W.3d at 801;
Lehmann, 39 S.W.3d at 192-93, 205. Because the trial court had jurisdiction to set
aside the Default Judgment when it signed the September 8, 2020 order, we reject
relator’s contention that the challenged order is void.

      Relator argues that the Default Judgment is final, based on In re Roman,
stating that finality “does not require that the judgment dispose of a party’s requests
for different types of damages made in connection with a single claim that is clearly
disposed of in the default judgment.” In re Roman, 554 S.W.3d 73, 77 (Tex. App.—
El Paso 2018, orig. proceeding). In re Roman is distinguishable because, in that
case, the trial court expressly disposed of the claim on which the request for

                                           4
exemplary damages was based and did not award exemplary damages. Id. Here, in
contrast, the trial court has not adjudicated the plaintiff’s request for exemplary
damages. The Default Judgment awards the plaintiff recovery on those claims and
merely defers the assessment of exemplary damages to a later date.

B.    Mandamus relief is not available.
      Relator also argues that the trial court abused its discretion by setting aside
the Default Judgment because the trial court failed to apply Craddock v. Sunshine
Bus Lines, Inc. 133 S.W.2d 124, 126 (Tex. 1939).

      “Mandamus review is not available for an order that sets aside a default
judgment when there has been no jury trial.” In re Diogu, No. 14-16-00373-CV,
2016 WL 3131524, at *1 (Tex. App.—Houston [14th Dist.] June 2, 2016, orig.
proceeding) (per curiam) (mem. op.) (citing In re Cort, No. 14-14-00646-CV, 2014
WL 4416074, at *2 (Tex. App.—Houston [14th Dist.] Sept. 9, 2014, orig.
proceeding) (per curiam) (mem. op.); In re Abrokwa, No. 05-15-01239-CV, 2015
WL 6520083, at *1 (Tex. App.—Dallas Oct. 28, 2015, orig. proceeding) (mem. op.);
and In re Procesos Especializados en Metal, S.A. de C.V., No. 04-14-00543-CV,
2014 WL 4347724, at *3 (Tex. App.—San Antonio Sept. 3, 2014, orig. proceeding)
(mem. op.)). The record does not show that a jury trial has occurred.

      Therefore, we deny relator’s petition for writ of mandamus.




                                /s/    Kevin Jewell
                                       Justice


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.
                                         5